REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method comprising positioning a granular polymeric material in a crosslinking apparatus where the granular material includes a plurality of polyethylene polymer chains, crosslinking the granular polymeric material, forming a plurality of crosslinked polymer granules from the crosslinked polymeric material where a dimension is at least 10 micrometers and at most 5 mm, and wherein the crosslinked polymeric material has a particulate density of 1 g/cc to 2.6 g/cc.
Claims 2-20 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Illgen, Journal of Arthroplasty, Vol. 24, No. 1, 2009, pg. 117-124, Hayase (US 2019/0030768), Kobayashi (US 4,525,486), and Sun (US 2014/0113133).
The claims are allowable because the prior art does not teach the claimed density limitation. Rather, the prior art is silent with respect to density of the crosslinked polymeric material, such as in Illgen, Sun and Hayase, or the prior art teaches a density which is outside the claimed range, such as in Kobayashi (density of 0.02-0.08 g/cc).
The Obviousness Double Patenting rejection (ODP) over copending Application 16/938,467is withdrawn in accordance to MPEP 804(I)(B). 

Because a method comprising positioning a granular polymeric material in a crosslinking apparatus where the granular material includes a plurality of polyethylene polymer chains, crosslinking the granular polymeric material, forming a plurality of crosslinked polymer granules from the crosslinked polymeric material where a dimension is at least 10 micrometers and at most 5 mm, and wherein the crosslinked polymeric material has a particulate density of 1 g/cc to 2.6 g/cc of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764